Citation Nr: 1211784	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-09 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an increased rating in excess of 20 percent prior to April 25, 2006 and in excess of 30 percent beginning on June 1, 2007 for the service-connected residuals of a right hip arthroplasty, residual scar, status posttraumatic, residual dislocation, right hip with acetabular rim fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel




INTRODUCTION

The Veteran had active service from March 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the RO.  

The Board also observes that, in a June 2006 decision, the RO assigned a 100 percent rating beginning in April 2006 through May 2007 and a 30 percent rating, beginning on June 1, 2007.  

The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 20-23 (1990).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination, as evidenced by his statements.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his left knee disability.

Additionally, the Board notes that the Veteran filed an application for vocational rehabilitation, as indicated from his April 2008 written statement.  The record does not reflect that efforts have been made to obtain those records.   

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.    

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of all outstanding records referable to treatment rendered the Veteran for the service-connected right hip disability by VA or other health care provider since 2007.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, the Veteran and his representative should be notified that they were not obtained and about the efforts taken to obtain them and further action needed to be taken.  

2.  The RO should also take all indicated action to obtain copies of any documentation prepared pursuant to the Veteran's claim for VA vocational rehabilitation.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  The Veteran also should be afforded a VA examination to determine the current severity of his service-connected right hip disability.  

The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.  

The examiner should conduct range of motion testing of the right hip (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

The examiner should opine whether there is painful motion or weakness such as to require the use of crutches; markedly severe residual weakness, pain or limitation of motion; or moderately severe residual weakness, pain or limitation of motion following the implantation of the prosthesis.  

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner(s) should set forth all examination findings and the complete rationale for the conclusions reached in printed (typewritten) report(s).

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






